Exhibit 10.1
QUIDEL CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT
     This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
September 27, 2010 and entered into by and among QUIDEL CORPORATION, a Delaware
corporation (“Borrower”), the financial institutions listed on the signature
pages hereof (“Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (in such capacity, “Agent”), and, for purposes
of Sections 4 and 6 hereof, each of the Guarantors listed on the signature pages
hereof (“Guarantors”), and is made with reference to that certain Credit
Agreement dated as of October 8, 2008, as amended by that certain First
Amendment to Credit Agreement and Security Agreement, dated as of February 19,
2010 (as so amended, the “Credit Agreement”), by and among Borrower, Lenders,
U.S. Bank N.A., as Syndication Agent, and Bank of America, N.A., as Agent, Swing
Line Lender and L/C Issuer. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement.
RECITALS
          WHEREAS, Borrower and Lenders desire to (i) waive compliance with the
terms of Sections 6.12(a) and 6.12(b) of the Credit Agreement with respect to a
specified date, (ii) amend the definition of “Applicable Rate” as provided
herein, and (iii) to make certain other amendments as set forth below;
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
Section 1. AMENDMENTS TO THE CREDIT AGREEMENT
     A. Section 1.1 of the Credit Agreement is hereby amended by adding thereto
the following definitions, which shall be inserted in proper alphabetical order:
          “Second Amendment” means the Second Amendment to Credit Agreement
dated as of September 27, 2010 among Borrower, Lenders party thereto, Agent and
Guarantors.
          “Second Amendment Effective Date” has the meaning specified in the
Second Amendment.
     B. The definition of “Applicable Rate” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the following text at the end thereof:
          “Notwithstanding anything herein to the contrary, the Applicable Rate
in effect from the Second Amendment Effective Date through the date a Compliance
Certificate is delivered pursuant to Section 6.2(b) for the reporting period
ending on March 31, 2011 shall be based upon the following percentages per
annum; provided, however, that (i) if no Compliance Certificate is delivered
when due in accordance with such Section for such reporting period,

 



--------------------------------------------------------------------------------



 



then, upon the request of the Required Lenders, Pricing Level 1 of the chart
below shall apply commencing on the 5th Business Day following the date such
Compliance Certificate was required to have been delivered to but excluding the
date such Compliance Certificate is received by Agent and, thereafter, the
pricing level (in the chart below or chart above, as applicable) indicated by
such Compliance Certificate until such pricing level is required to be adjusted
pursuant to the terms of this definition and (ii) if an Event of Default has
occurred and is continuing at the time of delivery of such Compliance
Certificate (whether under Section 6.12(a), 6.12(b) or otherwise), then the
Applicable Rate shall be based on the percentages set forth below until such
time that no Event of Default shall be continuing (it being understood and
agreed by the parties that at any time that any such Event of Default has
occurred and is continuing, the applicable Default Rate shall also apply).”

                              Applicable Rate                 Eurodollar Rate  
                  Margin     Pricing   Funded Debt to EBITDA   Commitment   or
Standby   Base Rate Level   Ratio   Fee   Letters of Credit   Margin
1
  Greater than 2.50:1.00     0.50 %     3.25 %     2.25 %
 
                           
2
  Less than or equal to 2.50:1.00 but greater than or equal to 2.00:1.00    
0.45 %     3.00 %     2.00 %
 
                           
3
  Less than 2.00:1.00 but greater than or equal to 1.50:1.00     0.40 %     2.75
%     1.75 %
 
                           
4
  Less than 1.50:1.00 but greater than or equal to 1.00:1.00     0.35 %     2.25
%     1.25 %
 
                           
5
  Less than 1.00:1.00     0.30 %     2.00 %     1.00 %

Section 2. LIMITED WAIVER
     A. Subject to the terms and conditions set forth herein and in reliance on
the representations and warranties of Borrower herein contained, Lenders hereby
waive Borrower’s compliance with Section 6.12(a) and Section 6.12(b) of the
Credit Agreement for the measurement date occurring on (and only on)
December 31, 2010 and agree that any failure by Borrower to comply with Section
6.12(a) and Section 6.12(b) for the measurement date

2



--------------------------------------------------------------------------------



 



occurring on (and only on) December 31, 2010 shall not be treated as a Default
or Event of Default for purposes of the Credit Agreement and Loan Documents (it
being understood and agreed by the parties that Borrower shall still be required
to deliver the Compliance Certificates required by Section 6.2(b) of the Credit
Agreement to be delivered with the financial statements being delivered for the
fiscal year and fiscal quarter ended December 31, 2010 in accordance with
Sections 6.1(a) and 6.1(b) of the Credit Agreement).
     B. Without limiting the generality of the provisions of Section 10.1 of the
Credit Agreement, the waiver and agreement set forth above shall be limited
precisely as written and relates solely to compliance with Section 6.12(a) and
Section 6.12(b) of the Credit Agreement in the manner and to the extent
described above, and nothing in the waiver set forth above shall be deemed to:
(A) constitute a waiver of compliance by any Loan Party with respect to
(1) Section 6.12(a) or Section 6.12(b) of the Credit Agreement in any other
instance or (2) any other term, provision or condition of the Credit Agreement
or any other instrument or agreement referred to therein or (B) prejudice any
other right or remedy that Agent or any Lender may now have or may have in the
future under or in connection with the Credit Agreement or any other instrument
or agreement referred to therein.
Section 3. CONDITIONS TO EFFECTIVENESS
          Sections 1 and 2 of this Amendment shall become effective only upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):
     A. On or before the Second Amendment Effective Date, Borrower shall deliver
to Lenders (or to Agent for Lenders with sufficient originally executed copies,
where appropriate, for each Lender and its counsel) the following, each, unless
otherwise noted, dated the Second Amendment Effective Date:
     (i) A certificate, dated as of the Second Amendment Effective Date, of its
corporate secretary or an assistant secretary of Borrower, certifying that there
have been no changes in its Certificate of Incorporation and its Bylaws from the
form of Certificate of Incorporation and Bylaws previously delivered to Lenders
(or attaching copies of any such amendments or other modifications);
     (ii) Resolutions of its Board of Directors approving and authorizing the
execution, delivery, and performance of this Amendment and the transactions
contemplated hereby, certified as of the Second Amendment Effective Date by its
corporate secretary or an assistant secretary as being in full force and effect
without modification or amendment;
     (iii) Signature and incumbency certificates of its officers executing this
Amendment;
     (iv) Executed copies of this Amendment executed by Borrower and each
Guarantor;

3



--------------------------------------------------------------------------------



 



     (v) A Certificate of a Responsible Officer of Borrower to the effect that
each of the conditions set forth in Section 3 of this Amendment have been
satisfied;
     B. On or before the Second Amendment Effective Date, Borrower shall pay to
counsel to Agent all outstanding Attorney Costs owing to counsel to Agent
(including Attorney Costs incurred in connection with this Amendment) to the
extent invoiced prior to the date hereof; provided, however, Borrower’s
obligation under this Section 3(B) shall not exceed $7,500.
     C. Borrower shall pay to each Lender executing this Amendment on or before
the Second Amendment Effective Date, by 5:00 PM, California time, on the Second
Amendment Effective Date, the amendment fee set forth in that certain letter
agreement, dated as of the date hereof, by and among Borrower and the lenders
party thereto.
Section 4. REPRESENTATIONS AND WARRANTIES
         In order to induce Lenders to enter into this Amendment and to amend
the Credit Agreement in the manner provided herein, each Loan Party represents
and warrants to each Lender that the following statements are true, correct and
complete:
     A. Corporate Power and Authority. Each Loan Party has all requisite
corporate power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Loan Documents.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of each Loan Party.
     C. No Conflict. The execution and delivery by each Loan Party of this
Amendment and the performance by such Loan Party of the Amended Agreement and
the other Loan Documents do not and will not (i) violate any provision of any
law or any governmental rule or regulation applicable to such Loan Party or any
of its Subsidiaries, the Certificate or Articles of Incorporation or Bylaws of
such Loan Party or any of its Subsidiaries or any order, judgment or decree of
any court or other agency of government binding on such Loan Party or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
such Loan Party or any of its Subsidiaries, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of such
Loan Party or any of its Subsidiaries (other than Liens created under any of the
Loan Documents in favor of Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of such Loan Party or any of its Subsidiaries, except for
such approvals or consents which have been obtained on or before the Second
Amendment Effective Date and disclosed in writing to Lenders.
     D. Governmental Consents. The execution and delivery by Borrower and
Guarantors of this Amendment and the performance by Borrower and Guarantors of
the Amended Agreement and the other Loan Documents do not and will not require
any registration

4



--------------------------------------------------------------------------------



 



with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body.
     E. Binding Obligation. This Amendment has been duly executed and delivered
by each Loan Party and this Amendment and the Amended Agreement are the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
     F. Incorporation of Representations and Warranties From Loan Documents. The
representations and warranties contained in Article V of the Credit Agreement
and in the other Loan Documents are and will be true, correct and complete in
all material respects on and as of the Second Amendment Effective Date (both
before and after giving effect to this Amendment) to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.
     G. Absence of Default. Both before and after giving effect to this
Amendment, no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute a Default or an Event of Default.
Section 5. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
     (i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement and each reference in the other
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Amended Agreement.
     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Agent or any Lender under,
the Credit Agreement or any of the other Loan Documents.
     B. Fees and Expenses. Borrower acknowledges that all costs, fees and
expenses as described in Section 10.4(a) of the Credit Agreement incurred by
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Borrower.

5



--------------------------------------------------------------------------------



 



     C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING WITHOUT
LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     E. Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment (other than the provisions of Sections 1 and 2
hereof, the effectiveness of which is governed by Section 3 hereof) shall become
effective upon the execution of a counterpart hereof by Borrower, each Guarantor
and Required Lenders and receipt by Borrower and Agent of written or telephonic
notification of such execution and authorization of delivery thereof.
Section 6. ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS
          Each Guarantor hereby acknowledges that it has read this Amendment and
consents to the terms thereof, and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the obligations of each
Guarantor under each Loan Document to which it is a party or otherwise bound
(i) shall continue in full force and effect, (ii) shall be valid and
enforceable, (iii) shall not be impaired or affected by the execution or
effectiveness of this Amendment, and (iv) are hereby confirmed and ratified in
all respects. Each Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Guarantor is
not required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment, and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
[signature pages follow]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            BORROWER:

QUIDEL CORPORATION
      By:   /s/ John M. Radak         Name:   JOHN M. RADAK        Title:  
CHIEF FINANCIAL OFFICER        GUARANTORS:

PACIFIC BIOTECH, INC.
      By:   /s/ John M. Radak         Name:   JOHN M. RADAK        Title:  
SECRETARY AND TREASURER        METRA BIOSYSTEMS, INC.
      By:   /s/ John M. Radak         Name:   JOHN M. RADAK        Title:  
SECRETARY AND TREASURER        OSTEO SCIENCES CORPORATION
      By:   /s/ John M. Radak         Name:   JOHN M. RADAK        Title:  
SECRETARY AND TREASURER        LITMUS CONCEPTS, INC.
      By:   /s/ John M. Radak         Name:   JOHN M. RADAK        Title:  
SECRETARY AND TREASURER     

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Agent
      By:   /s/ Tiffany Shin         Name:   Tiffany Shin        Title:  
Assistant Vice President     

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender
      By:   /s/ John C. Plecque         Name:   John C. Plecque        Title:  
Senior Vice President     

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



            U.S. BANK N.A., as Lender
      By:   /s/ Maureen Sullivan         Name:   Maureen Sullivan       
Title:   Vice President     

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as Lender
      By:   /s/ Glenn Fortin         Name:   Glenn Fortin        Title:   Vice
President     

[Signature Page to Second Amendment]

 